695 N.E.2d 967 (1998)
Gary D. THORPE, Appellant-Defendant,
v.
STATE of Indiana, Appellee-Plaintiff.
No. 52A05-9605-CR-190.
Court of Appeals of Indiana.
April 30, 1998.
*968 Bent Westerfeld, Indianapolis, for Appellant-Defendant.
Jeffrey A. Modisett, Attorney General, Priscilla J. Fossum, Deputy Attorney General, Indianapolis, for Appellee-Plaintiff.

OPINION ON REMAND
KIRSCH, Judge.
On the State's petition for transfer from our memorandum decision of July 16, 1997 and opinion on rehearing of October 17, 1997, our supreme court denied transfer and remanded this case for further consideration by this court. For the reasons set forth in Games v. State, 684 N.E.2d 466 (Ind.1997) and Grinstead v. State, 684 N.E.2d 482 (Ind. 1997), we now reverse that portion of our prior decision in which we held that double jeopardy principles barred Thorpe's convictions for both attempted murder and burglary as a Class A felony because a single injury to a single individual could not support both convictions. Because Thorpe did not argue that the Indiana constitution provides different or greater protections than those found in the federal constitution, our supreme court has held we may not address this issue. See Valentin v. State, 688 N.E.2d 412 (Ind.1997). Therefore, the trial court is affirmed in all respects.
SULLIVAN and FRIEDLANDER, JJ., concur.